DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.

Status of Claims
Claim 1, 3, and 6-9 are under pending and examination.
Claims 2 and 4-5 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2016/051957, filed 03/16/2016, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Applicants amendments to the claims received on 06/02/2021 have overcome each and every 112(b) rejection previously set forth in the Final Rejection mailed on 03/19/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 06/02/2021, the previous prior art rejection based on Akutsu has been modified to address the amended claims (see below).

Drawings
No drawing objections are made.

Specification
No specification objections are made.

Claim Objections
No claim objections are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 3 refers to “the automatic analysis device state information received from the automatic analysis device by the transfer machine”.  Claim 1 previously required “a transfer machine … for receiving the automatic analysis device state information from the automatic sent from the automatic analysis device to the transfer machine”?

Claim 9 refers to “the automatic analysis device state information received from the automatic analysis device by the transfer machine”.  Claim 1 previously required “a transfer machine … for receiving the automatic analysis device state information from the automatic analysis device”.  It is unclear if the automatic analysis device is sending or receiving the automatic analysis device state information.  Perhaps Applicant(s) intend to recite “the automatic analysis device state information sent from the automatic analysis device to the transfer machine”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu (WO 2015/064540; Pub. Date: May 07, 2015; already of record - where US 20160244269; Pub. Date: Aug. 25, 2016 is used as the corresponding document; already of record).

Regarding claim 1, Akutsu discloses a sample transport system (Akutsu; fig. 1, [0063]) comprising: 
an operation console storing information of samples to be analyzed (Akutsu discloses a control part 10 comprising a storage part 10b; fig. 1, #10b, [0065].  The storage part 10b configured to store a specimen receivable/unreceivable state 501, a specimen held number 502, a number of specimens conveyed 503, and a number of specimens waiting for transfer 504; fig. 25, [0125].  The storage part 10b further configured to store information associated with the identification information of the specimen and priority information; [0106]); 
a transport path through which a sample among the samples to be analyzed is transported (Akutsu, fig. 1, #600, [0064]); 
an automatic analysis device that includes a data transmission and reception unit for transmitting automatic analysis device state information indicating a presence or an absence of a reagent mounted on the automatic analysis device and that analyzes the sample (Akutsu discloses an automatic analysis device 400; fig. 1, #400, [0064] that has a state 501 in which specimen are receivable or not; fig. 25, #501, [0125], the state 501 is determined unusable when the analyzer performs a reagent replacement; [0119].  The state 501 of the analyzer is data that is transmitted by the analyzer and indicates that a reagent is present or absent.  In the case where the state is receivable, the reagent is present and in the case where the state is unusable, the reagent is absent since the reagent is being unloaded from the analyzer and replaced with a new reagent); and 

the transfer machine configured to receive a sample container, from the transport path, that contains the sample and which is held in a sample container holder (Akutsu discloses the transfer machine 100 has internal conveyance paths 101a-101c which convey the sample container 2 conveyed by the transport path 600 inside the transfer mechanism 100; figs. 2 & 3, #101a, #101c, #2, [0079]), 
wherein the controller of the transfer machine (Akutsu; fig. 1, #10a, [0065]) is configured to: 
Page 2 of 11Serial No. 16/083,942Amendment filed June 2, 2021Responsive to Office Action mailed March 19, 2021acquire information about the sample from the operation console (Akutsu; [0106]) and receive the automatic analysis device state information from the automatic analysis device indicating the presence or absence of the reagent in the automatic analysis device (Akutsu discloses the state 501 of the analysis device 400 is reported from the transfer machine 100; [0125].  The state 501 of the analyzer 400 refers to whether or not the analyzer 400 is usable or not based on a reagent replacement; [0119]),
determine whether automatic analysis device is able to analyze the sample based on the acquired information about the sample from the operation console and the received automatic analysis device state information (Akutsu discloses the automatic analyzer state 501 is unusable based on the presence or absence of a reagent; [0119] and by referring to the state 501 and specimen transfer waiting number 504 stored in the operation console 10b, the controller 10 
upon determining the automatic analysis device is able to analyze the sample, transfer the sample container held in the transfer machine to the automatic analysis device (Akutsu; fig. 27, S701, “YES”, [0137])
upon determining the automatic analysis device is unable to analyze the sample, transfer the sample container holder holding the sample container to the transport path (Akutsu; fig. 27, S701, “NO”, S702, “YES”, [0137]).  

Regarding claim 3, Akutsu discloses the sample transport system according to claim 1 above, wherein Page 3 of 11Serial No. 16/083,942Amendment filed June 2, 2021Responsive to Office Action mailed March 19, 2021the automatic analysis device state information received from the automatic analysis device by the transfer machine includes information indicating whether an analysis item is executable by the automatic analysis device (As best understood, Akutsu discloses the state of the analysis device 400 is reported by the transfer part 100; [0125].  The state 501 of the analyzer 400 refers to whether or not the analyzer 400 is usable or not based on a reagent replacement; [0119].  In the case where the analyzer 400 is unusable, an analysis item would not be executable.   In a case where the analyzer 400 is usable, the analysis item would be executable; [0127])

Regarding claim 6, Akutsu discloses the sample transport system according to claim 1 above, wherein a plurality of the automatic analysis devices are provided, including the automatic analysis device (Akutsu; fig. 1, #400, #500, [0064]), and the transfer machine is disposed with respect to each of the plurality of automatic analysis devices (Akutsu; fig. 25, #100, #200, [0064]).


Regarding claim 8, Akutsu discloses the sample transport system according to claim 1 above, wherein when the transfer machine that receives the sample container that is held in the .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu and further in view of Yano et al. (US2012/0179405; Pub. Date: Jul. 12, 2012; already of record – hereinafter “Yano”)

Regarding claim 7, Akutsu teaches the sample transport system according to claim 1 above, having a plurality of the automatic analysis devices provided (Akutsu; fig. 1, #400, #500, [0064]).
Akutsu does not teach the transfer machine is one that is common to the plurality of automatic analysis devices.
However, Yano teaches the analogous art of a sample transport system comprising a plurality of automatic analysis devices (Yano; fig. 1, #100, #200, #300, [0015]) and, a transfer machine that is common to the plurality of automatic analysis devices (Yano; fig. 1, #14, [0015, 0016, 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arrangement of the transfer machine of Akutsu such that the transfer machine was common to the plurality of automatic analysis devices, as taught by Yano, because Yano teaches the transfer machine common to the plurality of automatic analysis devices can suspend the distribution of new samples to the analysis device if the analysis device becomes overloaded .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu and further in view of translation of Takeda (JP 2000088860A; Pub. Date: Mar. 31, 2000; hereinafter “Takeda”)

Regarding claim 9, Akutsu discloses the sample transport system according to claim 1 above, wherein the automatic analysis device state information received from the automatic analysis device by the transfer machine (As best understood, Akutsu discloses the state of the analysis device 400 is reported by the transfer part 100; [0125]).

Akutsu does not teach the information is information indicating a number of items that are able to be analyzed by the automatic analysis device.
However, Takeda disclose the analogous art of a sample transport system (Takeda; fig. 1, #100, [24]) comprising an automatic analysis device (Takeda; fig. 1, #10, [24]) and a data transmission and reception unit (Takeda teaches a scheduler comprising a device management table that indicates an analysis item that can be processed by the analyzer; figs. 1 & 3, #32, “A, B, C”, [28-29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analysis device state information transmitted from the automatic analyzer of Akutsu, with the configuration of the device management table that indicates a number of items that are able to be analyzed by the automatic analysis device, as taught Takeda, because Takeda teaches the device management table that indicates a number of analysis items that are able to be analyzed by the automatic analysis device allows a determination to be made as to which 

Response to Amendment
Applicants remarks received on 06/02/2021 have been fully considered.

Applicant(s) argue on pages 8-9 if their remarks towards the 102 rejection of claim 1 that Akutsu differs from the presently claimed invention in that the controller of the transfer machine is configured to: determine whether automatic analysis device is able to analyze the sample based on the acquired information about the sample from the operation console and the received automatic analysis device state information, as recited in amended claim 1 whereas the control part 10 of Akutsu selects the conveyance path for a sample based on the information stored in memory.  The Examiner respectfully disagrees.  Akutsu discloses the controller of the transfer machine (Akutsu; fig. 1, #10a, [0065]) is configured to: Page 2 of 11Serial No. 16/083,942Amendment filed June 2, 2021Responsive to Office Action mailed March 19, 2021acquire information about the sample from the operation console (Akutsu; [0106]) and receive the automatic analysis device state information from the automatic analysis device indicating the presence or absence of the reagent in the automatic analysis device (Akutsu discloses the state 501 of the analysis device 400 is reported from the transfer machine 100; [0125].  The state 501 of the analyzer 400 refers to whether or not the analyzer 400 is usable or not based on a reagent replacement; [0119]) and determine whether automatic analysis device is able to analyze the sample based on the acquired information about the sample from the operation console and the received automatic analysis device state information (Akutsu discloses the automatic analyzer state 501 is unusable based on the presence or absence of a reagent; [0119] and by referring to the state 501 and specimen transfer 

Applicant(s) argue on pages 9-10 that Akutsu does not disclose the amended claim language “upon determining the automatic analysis device is unable to analyze the sample, transfer the sample container holder holding the sample container to the transport path”, as set forth in amended claim 1.  The Examiner respectfully disagrees.  Akutsu discloses if the analyzer is in a usable state, if not it is determined if another analysis device is in a usable state and if so, instruction is made to select the path which conveys the sample to the other analysis device; fig. 27, S701, “NO”, S702, “YES”, [0137])

Lastly, Applicant(s) argue on page 10 of their remarks that Akutsu does not disclose “automatic analysis device state information indicating a presence or an absence of a reagent mounted on the automatic analysis device and that analyzes the sample”, as set forth in amended claim 1.  The examiner respectfully disagrees.  Akutsu discloses an automatic analysis device 400; fig. 1, #400, [0064] that has a state 501 in which specimen are receivable or not; fig. 25, #501, [0125], the state 501 is determined unusable when the analyzer performs a reagent replacement; [0119].  The state 501 of the analyzer is data that is transmitted by the analyzer and indicates that a reagent is present or absent.  In the case where the state is receivable, the reagent is present and in the case where the state is unusable, the reagent is absent since the reagent is being unloaded from the analyzer and replaced with a new reagent.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Tatsutani et al. (US 2011/0160899) discloses a controller configured to instruct a transport apparatus according to a quantity of sample racks received by each analysis device.
Tatsutani (US 2012/0107793) discloses a controller configured to receive a processing order for a sample and control a transporting device to transport the sample based on the processing order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798